                                                  Case 16-50292-KKS           Doc 95     Filed 01/16/19         Page 1 of 16

                                                                                   Form 1                                                                              Page: 1

                                                            Individual Estate Property Record and Report
                                                                             Asset Cases
Case Number:          16-50292 KKS                                                           Trustee: (290330)           Mary W. Colon, chapter 7 trustee
Case Name:            RISH, WILLIAM J. JR.                                                   Filed (f) or Converted (c): 11/02/16 (f)
                                                                                             §341(a) Meeting Date:       12/09/16
Period Ending:        12/31/18                                                               Claims Bar Date:            04/06/17

                                 1                                        2                         3                          4                  5                    6

                       Asset Description                               Petition/            Estimated Net Value             Property         Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,       Abandoned         Received by       Administered (FA)/
                                                                        Values            Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate        Gross Value of
Ref. #                                                                                        and Other Costs)                                                 Remaining Assets

 1       512 Long Street, Port Saint Joe, FL 32456                       75,000.00                           0.00                                       0.00                  FA

 2       Lots 21 and 21, Marina Cove Subd, Port Saint Joe              100,000.00                            0.00                                       0.00                  FA

 3       4 acres and 1 lot, Secluded Dunes Part., Gulf Co                20,000.00                      20,000.00                                       0.00                  FA
           owned with spouse as TBE

 4       Jarrott Daniels Road and Highway 386-Land 150 ac              300,000.00                            0.00                                       0.00                  FA
           value and interest unknown at this point

 5       St. Joe Bay Lot, Port Saint Joe, FL 32456                       30,000.00                      30,000.00                                       0.00                  FA
           owned TBE

 6       Lot 3, East Bay Plantation, Port Saint Joe, FL                  15,000.00                      15,000.00                                       0.00                  FA
           owned with spouse TBE

 7       Heronwalk LLC, Port Saint Joe, FL 32456-0000                    20,000.00                      20,000.00                                       0.00                  FA

 8       Contents of home: Sofa, chairs, tables, etc.                     1,000.00                           0.00                                       0.00                  FA

 9       Pictures and art in residence.                                   1,500.00                           0.00                                       0.00                  FA

10       Callaway X22 golf clubs w 2 Taylor Made Woods                        435.00                      435.00                                      435.00                  FA

11       Beretta 12 ga; Beretta 12 ga; Beretta 12 ga, etc                 9,500.00                       9,500.00                                 9,500.00                    FA

12       Debtor's apparel: shirts, pants, etc.                                500.00                         0.00                                       0.00                  FA

13       Wedding band,class ring,stainless steel Rolex et                17,700.00                      15,200.00                                15,200.00                    FA
14       Checking: Emerald Coast Credit Union                                 165.84                      165.84                                      165.84                  FA

15       Checking: Nantahala Bank                                         3,661.04                       3,661.04                                 3,661.04                    FA

16       Checking: Capital City Bank                                      4,033.22                           0.00                                       0.00                  FA


                                                                                                                                             Printed: 01/16/2019 10:16 AM   V.14.14
                                                   Case 16-50292-KKS         Doc 95     Filed 01/16/19         Page 2 of 16

                                                                                  Form 1                                                                              Page: 2

                                                         Individual Estate Property Record and Report
                                                                          Asset Cases
Case Number:         16-50292 KKS                                                           Trustee: (290330)           Mary W. Colon, chapter 7 trustee
Case Name:           RISH, WILLIAM J. JR.                                                   Filed (f) or Converted (c): 11/02/16 (f)
                                                                                            §341(a) Meeting Date:       12/09/16
Period Ending:       12/31/18                                                               Claims Bar Date:            04/06/17

                                1                                        2                         3                          4                  5                    6

                       Asset Description                              Petition/            Estimated Net Value             Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)                Unscheduled       (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                       Values            Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                       and Other Costs)                                                Remaining Assets

17       Lighthouse Utilities Co., 19.5% ownership                    140,000.00                            0.00                                      0.00                   FA
           owned wth spouse TBE

18       Gulf Coast Real Estate Group, LLC, 10% ownership               22,350.00                           0.00                                      0.00                   FA
          owned with spouse TBE

19       Gulf Coast Rental Group, LLC, 10% ownership                         250.00                         0.00                                      0.00                   FA
          owned with spouse TBE

20       Lighthouse Utilities Co. - 401K Plan                         184,003.00                            0.00                                      0.00                   FA

21       Pre-Paid College Fund for Caroline Rish                        15,361.86                           0.00                                      0.00                   FA

22       Pre-Paid College fund for Marilyn Rish                         19,218.10                           0.00                                      0.00                   FA

23       Two (2) Florida Real Estate Broker licenses                          50.00                       50.00                                      49.94                   FA

24       2016 anticipated Tax Refund: Federal                           Unknown                          100.00                                       0.00                   FA

25       sales commissions pending time of filing (u)                   Unknown                        10,000.00                                      0.00                   FA
           no pending commissions

26       BP Claim (u)                                                   Unknown                             0.00             OA                       0.00                   FA
           Notice of Intent to Abandon filed doc. #60; settlement
         pending; creditor has perfected lien

26       Assets           Totals (Excluding unknown values)          $979,728.06                   $124,111.88                                 $29,011.82                  $0.00


     Major Activities Affecting Case Closing:
              TFR
              TDR
              Order Claim objection entered 1/4/19

                                                                                                                                            Printed: 01/16/2019 10:16 AM   V.14.14
                                               Case 16-50292-KKS               Doc 95     Filed 01/16/19         Page 3 of 16

                                                                                   Form 1                                                                                 Page: 3

                                                      Individual Estate Property Record and Report
                                                                       Asset Cases
Case Number:       16-50292 KKS                                                               Trustee: (290330)           Mary W. Colon, chapter 7 trustee
Case Name:         RISH, WILLIAM J. JR.                                                       Filed (f) or Converted (c): 11/02/16 (f)
                                                                                              §341(a) Meeting Date:       12/09/16
Period Ending:     12/31/18                                                                   Claims Bar Date:            04/06/17

                              1                                            2                         3                          4                   5                     6

                      Asset Description                                Petition/             Estimated Net Value             Property          Sale/Funds           Asset Fully
           (Scheduled And Unscheduled (u) Property)                  Unscheduled        (Value Determined By Trustee,       Abandoned          Received by       Administered (FA)/
                                                                        Values             Less Liens, Exemptions,      OA=§554(a) abandon.     the Estate        Gross Value of
Ref. #                                                                                         and Other Costs)                                                  Remaining Assets

            Ojbection to Claim filed 11/30/18 - order submitted 1/3/19
            Order doc. 89 served 1-24-18
            Application to Employ CPA filed #88; order submitted 1-19-18
            Affidavit sent to CPA on 1-18-18
            Report of Sale

            Promissory note-Callaway X22 golf clubs with two (2) Taylor Made woods ($435); Beretta 12 ga, Beretta 12 ga, Beretta 12 ga - automatic, Ruger .223, Colt AR 22, AK
            74 rifle, Beretta .40 pistol, Smith & Wesson 500, Walther PPK .380 ($9,500); equity interest in wedding band, class ring, stainless steel Rolex Daytona, gold Rolex
            Presidential, 2-tone stainless and gold Rolex Datejust ($15,200); two (2) Florida Real Estate Broker licenses ($50); Emerald Coast Credit Union checking ($165.84);
            and Nantahala Bank checking ($3,661.04).
            Total of $29,011.88 payable at the rate of $2,417.66 per month. Commence on February 15, 2017. Paid in full 1-3-18 - $29,011.82

            Hearing 8/24/17 re: objection to exemptions
            Objection to Exemptions
            Signature cards
            BP claim to address secured creditor 4-24-17
            EIN applied for

    Initial Projected Date Of Final Report (TFR): March 15, 2018                          Current Projected Date Of Final Report (TFR): March 1, 2019




                January 16, 2019                                                          /s/ Mary W. Colon, chapter 7 trustee
         __________________________                                                       _________________________________________________________________
                      Date                                                                Mary W. Colon, chapter 7 trustee




                                                                                                                                                Printed: 01/16/2019 10:16 AM   V.14.14
                                               Case 16-50292-KKS          Doc 95     Filed 01/16/19        Page 4 of 16

                                                                             Form 2                                                                                       Page: 1
                                                         Cash Receipts And Disbursements Record
Case Number:         16-50292 KKS                                                                 Trustee:          Mary W. Colon, chapter 7 trustee (290330)
Case Name:           RISH, WILLIAM J. JR.                                                         Bank Name:        Rabobank, N.A.
                                                                                                  Account:          ******5266 - Checking Account
Taxpayer ID #:       **-***0400                                                                   Blanket Bond:     $250,000.00 (per case limit)
Period Ending:       12/31/18                                                                     Separate Bond:    N/A

   1           2                           3                                   4                                          5                     6                     7
 Trans.     {Ref #} /                                                                                                  Receipts          Disbursements          Checking
  Date      Check #            Paid To / Received From             Description of Transaction            T-Code           $                    $             Account Balance
02/17/17                  Rish, William                    Acct #1 NOITS #32; Payment #1; note                                2,417.66                                    2,417.66
                                                           payment
              {10}                                           Acct #1 NOITS #32;                  36.25   1129-000                                                         2,417.66
                                                             Payment #1; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;                791.67    1129-000                                                         2,417.66
                                                             Payment #1; note
                                                             payment
              {13}                                           Acct #1 NOITS #32;               1,266.67   1129-000                                                         2,417.66
                                                             Payment #1; note
                                                             payment
              {14}                                           Acct #1 NOITS #32;                  13.82   1129-000                                                         2,417.66
                                                             Payment #1; note
                                                             payment
              {15}                                           Acct #1 NOITS #32;                305.09    1129-000                                                         2,417.66
                                                             Payment #1; note
                                                             payment
              {23}                                           Acct #1 NOITS #32;                   4.16   1129-000                                                         2,417.66
                                                             Payment #1; note
                                                             payment
02/28/17                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                    10.00                2,407.66
03/20/17                  Rish, William                    Acct #1 NOITS #32; Payment #2; note                                2,417.66                                    4,825.32
                                                           payment
              {10}                                           Acct #1 NOITS #32;                  36.25   1129-000                                                         4,825.32
                                                             Payment #2; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;                791.67    1129-000                                                         4,825.32
                                                             Payment #2; note

                                                                                                    Subtotals :            $4,835.32                $10.00
  {} Asset reference(s)                                                                                                                    Printed: 01/16/2019 10:16 AM     V.14.14
                                               Case 16-50292-KKS          Doc 95     Filed 01/16/19        Page 5 of 16

                                                                             Form 2                                                                                       Page: 2
                                                         Cash Receipts And Disbursements Record
Case Number:         16-50292 KKS                                                                 Trustee:          Mary W. Colon, chapter 7 trustee (290330)
Case Name:           RISH, WILLIAM J. JR.                                                         Bank Name:        Rabobank, N.A.
                                                                                                  Account:          ******5266 - Checking Account
Taxpayer ID #:       **-***0400                                                                   Blanket Bond:     $250,000.00 (per case limit)
Period Ending:       12/31/18                                                                     Separate Bond:    N/A

   1           2                           3                                   4                                          5                     6                     7
 Trans.     {Ref #} /                                                                                                  Receipts          Disbursements          Checking
  Date      Check #            Paid To / Received From             Description of Transaction            T-Code           $                    $             Account Balance
                                                             payment
              {13}                                           Acct #1 NOITS #32;               1,266.67   1129-000                                                         4,825.32
                                                             Payment #2; note
                                                             payment
              {14}                                           Acct #1 NOITS #32;                  13.82   1129-000                                                         4,825.32
                                                             Payment #2; note
                                                             payment
              {15}                                           Acct #1 NOITS #32;                305.09    1129-000                                                         4,825.32
                                                             Payment #2; note
                                                             payment
              {23}                                           Acct #1 NOITS #32;                   4.16   1129-000                                                         4,825.32
                                                             Payment #2; note
                                                             payment
03/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                    10.00                4,815.32
04/12/17                  Rish, William                    Acct #1 NOITS #32; Payment #3; note                                2,417.66                                    7,232.98
                                                           payment
              {10}                                           Acct #1 NOITS #32;                  36.25   1129-000                                                         7,232.98
                                                             Payment #3; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;                791.67    1129-000                                                         7,232.98
                                                             Payment #3; note
                                                             payment
              {13}                                           Acct #1 NOITS #32;               1,266.67   1129-000                                                         7,232.98
                                                             Payment #3; note
                                                             payment
              {14}                                           Acct #1 NOITS #32;                  13.82   1129-000                                                         7,232.98
                                                             Payment #3; note
                                                             payment

                                                                                                    Subtotals :            $2,417.66                $10.00
  {} Asset reference(s)                                                                                                                    Printed: 01/16/2019 10:16 AM     V.14.14
                                               Case 16-50292-KKS          Doc 95     Filed 01/16/19        Page 6 of 16

                                                                             Form 2                                                                                       Page: 3
                                                         Cash Receipts And Disbursements Record
Case Number:         16-50292 KKS                                                                 Trustee:          Mary W. Colon, chapter 7 trustee (290330)
Case Name:           RISH, WILLIAM J. JR.                                                         Bank Name:        Rabobank, N.A.
                                                                                                  Account:          ******5266 - Checking Account
Taxpayer ID #:       **-***0400                                                                   Blanket Bond:     $250,000.00 (per case limit)
Period Ending:       12/31/18                                                                     Separate Bond:    N/A

   1           2                           3                                   4                                          5                     6                     7
 Trans.     {Ref #} /                                                                                                  Receipts          Disbursements          Checking
  Date      Check #            Paid To / Received From             Description of Transaction            T-Code           $                    $             Account Balance
              {15}                                           Acct #1 NOITS #32;                305.09    1129-000                                                         7,232.98
                                                             Payment #3; note
                                                             payment
              {23}                                           Acct #1 NOITS #32;                   4.16   1129-000                                                         7,232.98
                                                             Payment #3; note
                                                             payment
04/28/17                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                    10.00                7,222.98
05/05/17                  Rish, William                    Acct #1 NOITS #32; Payment #4; note                                2,417.60                                    9,640.58
                                                           payment
              {10}                                           Acct #1 NOITS #32;                  36.25   1129-000                                                         9,640.58
                                                             Payment #4; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;                791.65    1129-000                                                         9,640.58
                                                             Payment #4; note
                                                             payment
              {13}                                           Acct #1 NOITS #32;               1,266.64   1129-000                                                         9,640.58
                                                             Payment #4; note
                                                             payment
              {14}                                           Acct #1 NOITS #32;                  13.82   1129-000                                                         9,640.58
                                                             Payment #4; note
                                                             payment
              {15}                                           Acct #1 NOITS #32;                305.08    1129-000                                                         9,640.58
                                                             Payment #4; note
                                                             payment
              {23}                                           Acct #1 NOITS #32;                   4.16   1129-000                                                         9,640.58
                                                             Payment #4; note
                                                             payment
05/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                    14.09                9,626.49

                                                                                                    Subtotals :            $2,417.60                $24.09
  {} Asset reference(s)                                                                                                                    Printed: 01/16/2019 10:16 AM     V.14.14
                                               Case 16-50292-KKS          Doc 95      Filed 01/16/19       Page 7 of 16

                                                                              Form 2                                                                                     Page: 4
                                                         Cash Receipts And Disbursements Record
Case Number:         16-50292 KKS                                                                Trustee:          Mary W. Colon, chapter 7 trustee (290330)
Case Name:           RISH, WILLIAM J. JR.                                                        Bank Name:        Rabobank, N.A.
                                                                                                 Account:          ******5266 - Checking Account
Taxpayer ID #:       **-***0400                                                                  Blanket Bond:     $250,000.00 (per case limit)
Period Ending:       12/31/18                                                                    Separate Bond:    N/A

   1           2                          3                                    4                                         5                     6                     7
 Trans.     {Ref #} /                                                                                                 Receipts          Disbursements          Checking
  Date      Check #            Paid To / Received From             Description of Transaction            T-Code          $                    $             Account Balance
06/07/17                  Rish, William                    Acct #1 NOITS #32; Payment #4, 5; note                            2,417.66                                12,044.15
                                                           payment
              {10}                                           Acct #1 NOITS #32;                 36.25   1129-000                                                     12,044.15
                                                             Payment #5; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;                  0.02   1129-000                                                     12,044.15
                                                             Payment #4; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;              791.65     1129-000                                                     12,044.15
                                                             Payment #5; note
                                                             payment
              {13}                                           Acct #1 NOITS #32;                  0.03   1129-000                                                     12,044.15
                                                             Payment #4; note
                                                             payment
              {13}                                           Acct #1 NOITS #32;             1,266.64    1129-000                                                     12,044.15
                                                             Payment #5; note
                                                             payment
              {14}                                           Acct #1 NOITS #32;                 13.82   1129-000                                                     12,044.15
                                                             Payment #5; note
                                                             payment
              {15}                                           Acct #1 NOITS #32;                  0.01   1129-000                                                     12,044.15
                                                             Payment #4; note
                                                             payment
              {15}                                           Acct #1 NOITS #32;              305.08     1129-000                                                     12,044.15
                                                             Payment #5; note
                                                             payment
              {23}                                           Acct #1 NOITS #32;                  4.16   1129-000                                                     12,044.15
                                                             Payment #5; note

                                                                                                    Subtotals :           $2,417.66                 $0.00
  {} Asset reference(s)                                                                                                                   Printed: 01/16/2019 10:16 AM    V.14.14
                                               Case 16-50292-KKS          Doc 95      Filed 01/16/19       Page 8 of 16

                                                                              Form 2                                                                                      Page: 5
                                                         Cash Receipts And Disbursements Record
Case Number:         16-50292 KKS                                                                 Trustee:          Mary W. Colon, chapter 7 trustee (290330)
Case Name:           RISH, WILLIAM J. JR.                                                         Bank Name:        Rabobank, N.A.
                                                                                                  Account:          ******5266 - Checking Account
Taxpayer ID #:       **-***0400                                                                   Blanket Bond:     $250,000.00 (per case limit)
Period Ending:       12/31/18                                                                     Separate Bond:    N/A

   1           2                           3                                   4                                          5                     6                     7
 Trans.     {Ref #} /                                                                                                  Receipts          Disbursements          Checking
  Date      Check #            Paid To / Received From             Description of Transaction            T-Code           $                    $             Account Balance
                                                             payment
06/30/17                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                    16.39            12,027.76
07/05/17                  Rish, William                    Acct #1 NOITS #32; Payment #5, 6; note                             2,417.66                                14,445.42
                                                           payment
              {10}                                           Acct #1 NOITS #32;                 36.25    1129-000                                                     14,445.42
                                                             Payment #6; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;                   0.02   1129-000                                                     14,445.42
                                                             Payment #5; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;                791.65    1129-000                                                     14,445.42
                                                             Payment #6; note
                                                             payment
              {13}                                           Acct #1 NOITS #32;                   0.03   1129-000                                                     14,445.42
                                                             Payment #5; note
                                                             payment
              {13}                                           Acct #1 NOITS #32;               1,266.64   1129-000                                                     14,445.42
                                                             Payment #6; note
                                                             payment
              {14}                                           Acct #1 NOITS #32;                 13.82    1129-000                                                     14,445.42
                                                             Payment #6; note
                                                             payment
              {15}                                           Acct #1 NOITS #32;                   0.01   1129-000                                                     14,445.42
                                                             Payment #5; note
                                                             payment
              {15}                                           Acct #1 NOITS #32;                305.08    1129-000                                                     14,445.42
                                                             Payment #6; note
                                                             payment

                                                                                                    Subtotals :            $2,417.66                $16.39
  {} Asset reference(s)                                                                                                                    Printed: 01/16/2019 10:16 AM    V.14.14
                                               Case 16-50292-KKS          Doc 95      Filed 01/16/19       Page 9 of 16

                                                                              Form 2                                                                                      Page: 6
                                                         Cash Receipts And Disbursements Record
Case Number:         16-50292 KKS                                                                 Trustee:          Mary W. Colon, chapter 7 trustee (290330)
Case Name:           RISH, WILLIAM J. JR.                                                         Bank Name:        Rabobank, N.A.
                                                                                                  Account:          ******5266 - Checking Account
Taxpayer ID #:       **-***0400                                                                   Blanket Bond:     $250,000.00 (per case limit)
Period Ending:       12/31/18                                                                     Separate Bond:    N/A

   1           2                           3                                   4                                          5                     6                     7
 Trans.     {Ref #} /                                                                                                  Receipts          Disbursements          Checking
  Date      Check #            Paid To / Received From             Description of Transaction            T-Code           $                    $             Account Balance
              {23}                                           Acct #1 NOITS #32;                   4.16   1129-000                                                     14,445.42
                                                             Payment #6; note
                                                             payment
07/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                    18.57            14,426.85
08/09/17                  Rish, William                    Acct #1 NOITS #32; Payment #6, 7; note                             2,417.66                                16,844.51
                                                           payment
              {10}                                           Acct #1 NOITS #32;                 36.25    1129-000                                                     16,844.51
                                                             Payment #7; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;                   0.02   1129-000                                                     16,844.51
                                                             Payment #6; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;                791.65    1129-000                                                     16,844.51
                                                             Payment #7; note
                                                             payment
              {13}                                           Acct #1 NOITS #32;                   0.03   1129-000                                                     16,844.51
                                                             Payment #6; note
                                                             payment
              {13}                                           Acct #1 NOITS #32;               1,266.64   1129-000                                                     16,844.51
                                                             Payment #7; note
                                                             payment
              {14}                                           Acct #1 NOITS #32;                 13.82    1129-000                                                     16,844.51
                                                             Payment #7; note
                                                             payment
              {15}                                           Acct #1 NOITS #32;                   0.01   1129-000                                                     16,844.51
                                                             Payment #6; note
                                                             payment
              {15}                                           Acct #1 NOITS #32;                305.08    1129-000                                                     16,844.51

                                                                                                    Subtotals :            $2,417.66                $18.57
  {} Asset reference(s)                                                                                                                    Printed: 01/16/2019 10:16 AM    V.14.14
                                               Case 16-50292-KKS         Doc 95      Filed 01/16/19        Page 10 of 16

                                                                              Form 2                                                                                      Page: 7
                                                         Cash Receipts And Disbursements Record
Case Number:         16-50292 KKS                                                                 Trustee:          Mary W. Colon, chapter 7 trustee (290330)
Case Name:           RISH, WILLIAM J. JR.                                                         Bank Name:        Rabobank, N.A.
                                                                                                  Account:          ******5266 - Checking Account
Taxpayer ID #:       **-***0400                                                                   Blanket Bond:     $250,000.00 (per case limit)
Period Ending:       12/31/18                                                                     Separate Bond:    N/A

   1           2                           3                                    4                                         5                     6                     7
 Trans.     {Ref #} /                                                                                                  Receipts          Disbursements          Checking
  Date      Check #            Paid To / Received From             Description of Transaction            T-Code           $                    $             Account Balance
                                                             Payment #7; note
                                                             payment
              {23}                                           Acct #1 NOITS #32;                   4.16   1129-000                                                     16,844.51
                                                             Payment #7; note
                                                             payment
08/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                    25.26            16,819.25
09/07/17                  Rish, William                    Acct #1 NOITS #32; Payment #7, 8; note                             2,417.66                                19,236.91
                                                           payment
              {10}                                           Acct #1 NOITS #32;                 36.25    1129-000                                                     19,236.91
                                                             Payment #8; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;                   0.02   1129-000                                                     19,236.91
                                                             Payment #7; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;                791.65    1129-000                                                     19,236.91
                                                             Payment #8; note
                                                             payment
              {13}                                           Acct #1 NOITS #32;                   0.03   1129-000                                                     19,236.91
                                                             Payment #7; note
                                                             payment
              {13}                                           Acct #1 NOITS #32;               1,266.64   1129-000                                                     19,236.91
                                                             Payment #8; note
                                                             payment
              {14}                                           Acct #1 NOITS #32;                 13.82    1129-000                                                     19,236.91
                                                             Payment #8; note
                                                             payment
              {15}                                           Acct #1 NOITS #32;                   0.01   1129-000                                                     19,236.91
                                                             Payment #7; note

                                                                                                    Subtotals :            $2,417.66                $25.26
  {} Asset reference(s)                                                                                                                    Printed: 01/16/2019 10:16 AM    V.14.14
                                               Case 16-50292-KKS         Doc 95      Filed 01/16/19        Page 11 of 16

                                                                              Form 2                                                                                      Page: 8
                                                         Cash Receipts And Disbursements Record
Case Number:         16-50292 KKS                                                                 Trustee:          Mary W. Colon, chapter 7 trustee (290330)
Case Name:           RISH, WILLIAM J. JR.                                                         Bank Name:        Rabobank, N.A.
                                                                                                  Account:          ******5266 - Checking Account
Taxpayer ID #:       **-***0400                                                                   Blanket Bond:     $250,000.00 (per case limit)
Period Ending:       12/31/18                                                                     Separate Bond:    N/A

   1           2                           3                                   4                                          5                     6                     7
 Trans.     {Ref #} /                                                                                                  Receipts          Disbursements          Checking
  Date      Check #            Paid To / Received From             Description of Transaction            T-Code           $                    $             Account Balance
                                                             payment
              {15}                                           Acct #1 NOITS #32;                305.08    1129-000                                                     19,236.91
                                                             Payment #8; note
                                                             payment
              {23}                                           Acct #1 NOITS #32;                   4.16   1129-000                                                     19,236.91
                                                             Payment #8; note
                                                             payment
09/29/17                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                    25.81            19,211.10
10/04/17                  Rish, William                    Acct #1 NOITS #32; Payment #8, 9; note                             2,417.66                                21,628.76
                                                           payment
              {10}                                           Acct #1 NOITS #32;                 36.25    1129-000                                                     21,628.76
                                                             Payment #9; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;                   0.02   1129-000                                                     21,628.76
                                                             Payment #8; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;                791.65    1129-000                                                     21,628.76
                                                             Payment #9; note
                                                             payment
              {13}                                           Acct #1 NOITS #32;                   0.03   1129-000                                                     21,628.76
                                                             Payment #8; note
                                                             payment
              {13}                                           Acct #1 NOITS #32;               1,266.64   1129-000                                                     21,628.76
                                                             Payment #9; note
                                                             payment
              {14}                                           Acct #1 NOITS #32;                 13.82    1129-000                                                     21,628.76
                                                             Payment #9; note
                                                             payment

                                                                                                    Subtotals :            $2,417.66                $25.81
  {} Asset reference(s)                                                                                                                    Printed: 01/16/2019 10:16 AM    V.14.14
                                               Case 16-50292-KKS         Doc 95      Filed 01/16/19        Page 12 of 16

                                                                              Form 2                                                                                      Page: 9
                                                         Cash Receipts And Disbursements Record
Case Number:         16-50292 KKS                                                                 Trustee:          Mary W. Colon, chapter 7 trustee (290330)
Case Name:           RISH, WILLIAM J. JR.                                                         Bank Name:        Rabobank, N.A.
                                                                                                  Account:          ******5266 - Checking Account
Taxpayer ID #:       **-***0400                                                                   Blanket Bond:     $250,000.00 (per case limit)
Period Ending:       12/31/18                                                                     Separate Bond:    N/A

   1           2                           3                                   4                                          5                     6                     7
 Trans.     {Ref #} /                                                                                                  Receipts          Disbursements          Checking
  Date      Check #            Paid To / Received From             Description of Transaction             T-Code          $                    $             Account Balance
              {15}                                           Acct #1 NOITS #32;                   0.01   1129-000                                                     21,628.76
                                                             Payment #8; note
                                                             payment
              {15}                                           Acct #1 NOITS #32;                305.08    1129-000                                                     21,628.76
                                                             Payment #9; note
                                                             payment
              {23}                                           Acct #1 NOITS #32;                   4.16   1129-000                                                     21,628.76
                                                             Payment #9; note
                                                             payment
10/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                    32.48            21,596.28
11/06/17                  Rish, William                    Acct #1 NOITS #32; Payment #10, 9; note                            2,417.66                                24,013.94
                                                           payment
              {10}                                           Acct #1 NOITS #32;                 36.25    1129-000                                                     24,013.94
                                                             Payment #10; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;                791.65    1129-000                                                     24,013.94
                                                             Payment #10; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;                   0.02   1129-000                                                     24,013.94
                                                             Payment #9; note
                                                             payment
              {13}                                           Acct #1 NOITS #32;               1,266.64   1129-000                                                     24,013.94
                                                             Payment #10; note
                                                             payment
              {13}                                           Acct #1 NOITS #32;                   0.03   1129-000                                                     24,013.94
                                                             Payment #9; note
                                                             payment
              {14}                                           Acct #1 NOITS #32;                 13.82    1129-000                                                     24,013.94

                                                                                                     Subtotals :           $2,417.66                $32.48
  {} Asset reference(s)                                                                                                                    Printed: 01/16/2019 10:16 AM    V.14.14
                                               Case 16-50292-KKS         Doc 95      Filed 01/16/19        Page 13 of 16

                                                                             Form 2                                                                                   Page: 10
                                                         Cash Receipts And Disbursements Record
Case Number:         16-50292 KKS                                                                 Trustee:          Mary W. Colon, chapter 7 trustee (290330)
Case Name:           RISH, WILLIAM J. JR.                                                         Bank Name:        Rabobank, N.A.
                                                                                                  Account:          ******5266 - Checking Account
Taxpayer ID #:       **-***0400                                                                   Blanket Bond:     $250,000.00 (per case limit)
Period Ending:       12/31/18                                                                     Separate Bond:    N/A

   1           2                           3                                     4                                        5                     6                     7
 Trans.     {Ref #} /                                                                                                  Receipts          Disbursements          Checking
  Date      Check #            Paid To / Received From             Description of Transaction            T-Code           $                    $             Account Balance
                                                             Payment #10; note
                                                             payment
              {15}                                           Acct #1 NOITS #32;                305.08    1129-000                                                     24,013.94
                                                             Payment #10; note
                                                             payment
              {15}                                           Acct #1 NOITS #32;                   0.01   1129-000                                                     24,013.94
                                                             Payment #9; note
                                                             payment
              {23}                                           Acct #1 NOITS #32;                   4.16   1129-000                                                     24,013.94
                                                             Payment #10; note
                                                             payment
11/30/17                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                    33.72            23,980.22
12/07/17                  Rish, William                    Acct #1 NOITS #32; Payment #10, 11; note                           2,417.66                                26,397.88
                                                           payment
              {10}                                           Acct #1 NOITS #32;                 36.25    1129-000                                                     26,397.88
                                                             Payment #11; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;                   0.02   1129-000                                                     26,397.88
                                                             Payment #10; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;                791.65    1129-000                                                     26,397.88
                                                             Payment #11; note
                                                             payment
              {13}                                           Acct #1 NOITS #32;                   0.03   1129-000                                                     26,397.88
                                                             Payment #10; note
                                                             payment
              {13}                                           Acct #1 NOITS #32;               1,266.64   1129-000                                                     26,397.88
                                                             Payment #11; note

                                                                                                    Subtotals :            $2,417.66                $33.72
  {} Asset reference(s)                                                                                                                    Printed: 01/16/2019 10:16 AM   V.14.14
                                               Case 16-50292-KKS         Doc 95      Filed 01/16/19       Page 14 of 16

                                                                             Form 2                                                                                  Page: 11
                                                         Cash Receipts And Disbursements Record
Case Number:         16-50292 KKS                                                                Trustee:          Mary W. Colon, chapter 7 trustee (290330)
Case Name:           RISH, WILLIAM J. JR.                                                        Bank Name:        Rabobank, N.A.
                                                                                                 Account:          ******5266 - Checking Account
Taxpayer ID #:       **-***0400                                                                  Blanket Bond:     $250,000.00 (per case limit)
Period Ending:       12/31/18                                                                    Separate Bond:    N/A

   1           2                           3                                   4                                         5                     6                     7
 Trans.     {Ref #} /                                                                                                 Receipts          Disbursements          Checking
  Date      Check #            Paid To / Received From             Description of Transaction           T-Code           $                    $             Account Balance
                                                             payment
              {14}                                           Acct #1 NOITS #32;                 13.82   1129-000                                                     26,397.88
                                                             Payment #11; note
                                                             payment
              {15}                                           Acct #1 NOITS #32;                  0.01   1129-000                                                     26,397.88
                                                             Payment #10; note
                                                             payment
              {15}                                           Acct #1 NOITS #32;               305.08    1129-000                                                     26,397.88
                                                             Payment #11; note
                                                             payment
              {23}                                           Acct #1 NOITS #32;                  4.16   1129-000                                                     26,397.88
                                                             Payment #11; note
                                                             payment
12/29/17                  Rabobank, N.A.                   Bank and Technology Services Fee             2600-000                                    35.77            26,362.11
01/03/18                  Rish, William                    Acct #1 NOITS #32; Payment #11, 12; note                          2,417.62                                28,779.73
                                                           payment
              {10}                                           Acct #1 NOITS #32;                 36.25   1129-000                                                     28,779.73
                                                             Payment #12; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;                  0.02   1129-000                                                     28,779.73
                                                             Payment #11; note
                                                             payment
              {11}                                           Acct #1 NOITS #32;               791.63    1129-000                                                     28,779.73
                                                             Payment #12; note
                                                             payment
              {13}                                           Acct #1 NOITS #32;                  0.03   1129-000                                                     28,779.73
                                                             Payment #11; note
                                                             payment

                                                                                                   Subtotals :            $2,417.62                $35.77
  {} Asset reference(s)                                                                                                                   Printed: 01/16/2019 10:16 AM   V.14.14
                                               Case 16-50292-KKS         Doc 95     Filed 01/16/19         Page 15 of 16

                                                                             Form 2                                                                                 Page: 12
                                                         Cash Receipts And Disbursements Record
Case Number:         16-50292 KKS                                                                 Trustee:          Mary W. Colon, chapter 7 trustee (290330)
Case Name:           RISH, WILLIAM J. JR.                                                         Bank Name:        Rabobank, N.A.
                                                                                                  Account:          ******5266 - Checking Account
Taxpayer ID #:       **-***0400                                                                   Blanket Bond:     $250,000.00 (per case limit)
Period Ending:       12/31/18                                                                     Separate Bond:    N/A

   1           2                           3                                   4                                          5                   6                     7
 Trans.     {Ref #} /                                                                                                  Receipts        Disbursements           Checking
  Date      Check #            Paid To / Received From             Description of Transaction            T-Code           $                  $              Account Balance
              {13}                                           Acct #1 NOITS #32;               1,266.63   1129-000                                                   28,779.73
                                                             Payment #12; note
                                                             payment
              {14}                                           Acct #1 NOITS #32;                 13.82    1129-000                                                   28,779.73
                                                             Payment #12; note
                                                             payment
              {15}                                           Acct #1 NOITS #32;                   0.01   1129-000                                                   28,779.73
                                                             Payment #11; note
                                                             payment
              {15}                                           Acct #1 NOITS #32;                305.05    1129-000                                                   28,779.73
                                                             Payment #12; note
                                                             payment
              {23}                                           Acct #1 NOITS #32;                   4.18   1129-000                                                   28,779.73
                                                             Payment #12; note
                                                             payment
01/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                   44.83           28,734.90
02/28/18                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                   38.57           28,696.33
03/30/18                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                   41.27           28,655.06
04/30/18                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                   39.84           28,615.22
05/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                   45.27           28,569.95
06/29/18                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                   39.72           28,530.23
07/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                   43.76           28,486.47
08/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                   42.33           28,444.14
09/28/18                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                   21.81           28,422.33
10/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                   25.69           28,396.64




                                                                                                    Subtotals :                $0.00              $383.09
  {} Asset reference(s)                                                                                                                  Printed: 01/16/2019 10:16 AM   V.14.14
                                               Case 16-50292-KKS     Doc 95     Filed 01/16/19           Page 16 of 16

                                                                         Form 2                                                                                   Page: 13
                                                     Cash Receipts And Disbursements Record
Case Number:       16-50292 KKS                                                              Trustee:              Mary W. Colon, chapter 7 trustee (290330)
Case Name:         RISH, WILLIAM J. JR.                                                      Bank Name:            Rabobank, N.A.
                                                                                             Account:              ******5266 - Checking Account
Taxpayer ID #:     **-***0400                                                                Blanket Bond:         $250,000.00 (per case limit)
Period Ending:     12/31/18                                                                  Separate Bond:        N/A

  1           2                        3                                  4                                                  5              6                     7
Trans.     {Ref #} /                                                                                                  Receipts       Disbursements          Checking
 Date      Check #         Paid To / Received From             Description of Transaction               T-Code           $                 $             Account Balance

                                                                        Account ******5266
                                                                                  Balance Forward                     0.00
                                                                               12          Deposits              29,011.82         0         Checks                     0.00
                                                                                0 Interest Postings                   0.00        21 Adjustments Out                  615.18
                                                                                                                                   0   Transfers Out                    0.00
                                                                                             Subtotal            29,011.82
                                                                                                                                                Total                 615.18
                                                                                 0    Adjustments In                  0.00
                                                                                 0      Transfers In                  0.00
                                                                                                Total            29,011.82

                            Net Receipts :         29,011.82            Case Totals
                                               ————————
                                                                                  Balance Forward                     0.00
                                Net Estate :      $29,011.82
                                                                               12          Deposits              29,011.82         0         Checks                     0.00
                                                                                0 Interest Postings                   0.00        21 Adjustments Out                  615.18
                                                                                                                                   0   Transfers Out                    0.00
                                                                                             Subtotal            29,011.82
                                                                                      Adjustments In                                            Total                 615.18
                                                                                 0                                    0.00
                                                                                 0      Transfers In                  0.00
                                                                                                Total            29,011.82          Net Total Balance          28,396.64



                   January 16, 2019                                             /s/ Mary W. Colon, chapter 7 trustee
            __________________________                                          _________________________________________________________________
                         Date                                                   Mary W. Colon, chapter 7 trustee




 {} Asset reference(s)                                                                                                                 Printed: 01/16/2019 10:16 AM     V.14.14
